DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Illinois (WO 2016/196675 A1).
Regarding claim 1, Illinois discloses a biometric sensor (eg. Para. 7), comprising a flexible, stretchable substrate that can be adhered to an epidermis in multiple embodiments (eg. Para. 7, 25, 38, 122), the flexible, stretchable substrate conformable and bendable with movement of the epidermis (eg. Para. 122); a circuit disposed on the flexible, stretchable substrate, the circuit comprising: an antenna that transmits and receives radio-frequency (RF) signals wirelessly (eg. Para. 32); a communication module electrically connected to the antenna that converts the received RF signals into a power (eg. Para. 122, 140, Fig. 13), one or more sensors electrically connected to the communication module (eg. Fig. 1, Para. 154), wherein the one or more sensors and the communication module are operationally energized by the power to sense biometric signals and transmit the sensed biometric signals wirelessly via the antenna (eg. Para. 116 and 154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Illinois to apply the biometric patch to skin for reduced delamination of the device on skin while allowing a multitude of integrated biometric monitoring capabilities in a small area (eg. Para. 127-128).
Regarding claim 2, Illinois discloses the flexible, stretchable substrate has a modulus in the range of 0.1 to 10 Mega-Pascals (MPa) to match the flexibility of human skin (eg. Para. 25).
Regarding claim 3, Illinois discloses the flexible, stretchable substrate has dimensions of about 50 millimeters by 75 millimeters (eg. Para. 20).
Regarding claim 9, Illinois discloses that communication module is an integrated circuit chip for near field communication (NFC) (eg. Para. 123).
Regarding claim 10, Illinois discloses the integrated circuit chip for NFC comprises: an analog to digital converter that digitizes signals from the one or more sensors; and an encoder that encodes the digitized signals into a communication protocol; and a transmitter that transmits the encoded signals as RF signals to an interrogator device (eg. Para. 54, 116-117, 123, 134, 151, Fig. 2, uses for biosensing and verifying user authentication with interrogator devices, ADC is an inherent quality for digitizing biometric signals being monitored by biometric monitoring devices). 
Regarding claim 11, Illinois discloses the one or more sensors comprises a thermistor (eg. Para. 4, 11, and 31, temperature monitoring).
Regarding claim 12, Illinois discloses one or more sensors comprise one or more photodetectors (eg. Para. 29).
Regarding claim 13, Illinois discloses the circuit further comprises one or more LEDs (eg. Para. 29).
Regarding claim 14, Illinois discloses A biometric sensing system (eg. Para. 7), comprising: an interrogator device transmitting power signals wirelessly using an interrogator antenna (eg. Fig. 13 and Para. 140); and an epidermal sensor adhered to an epidermis of a subject (eg. Para. 122), the epidermal sensor comprising an epidermal antenna that is inductively coupled with the interrogator antenna to receive the power signals (eg. Para. 32-33), wherein the epidermal sensor is operationally energized by the received power signals to: sense biometric signals from the subject (eg. Para. 154), convert the sensed biometric signals into digitized signals (eg. Para. 54), and transmit the digitized signals back to the interrogator device (eg. Para. 116).
Regarding claim 15, Illinois discloses the interrogator device is a smart phone (eg. Para. 154).
Regarding claim 16, Illinois discloses the power signals and digitized signals conform to a near field communication (NFC) protocol (eg. Para. 33, 140, Fig. 13).
Regarding claim 17, Illinois discloses the interrogator device and the epidermal sensor are inductively coupled within a range of 8 centimeters. Examiner states that it is well known in the art for NFCs at frequency range centered at 13.56 MHz to offer data transmission within a distance of approximately 10 cm.
Regarding claim 18, Illinois discloses the epidermal sensor conforms, bends, and stretches with the epidermis without loss of operation or detachment from the epidermis (eg. Para. 4).
Regarding claim 19, Illinois discloses the biometric parameters correspond to electrophysiological, mechanical, thermal, optical, or electrochemical measurements (eg. Para. 11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Illinois (WO 2016/196675 A1) in view of Keen (WO 2014/205434 A2).
Regarding claim 4, Illinois discloses the invention of claim 1, but does not disclose the circuit comprises metallic interconnects that are serpentine shaped to flex with the flexible, stretchable substrate.
Keen teaches a wearable electronic device that uses a stretchable conductive serpentine interconnect (eg. Para. 5-11)
It would have been obvious to have combined the invention of Illinois with the serpentine metallic interconnect as taught by Keen to provide more structural integrity and reduce the strain on the electronics in stretched/deformed configurations (Eg. Keen, Para. 6 Fig. 1-9, Para. 84).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Illinois (WO 2016/196675 A1) in view of Keen (WO 2014/205434 A2), further in view of Ghaffari (US 2014/0303452 A1).
Regarding claim 5, the combined invention of Illinois and Keen discloses the invention of claim 4, but does not disclose wherein the antenna is a loop formed from a serpentine trace.
Ghaffari teaches a flexible printed sensor circuit that uses silicon based electronics with antenna and metal interconnects deposited on the flexible substrate (eg. Para. 366, 406).
It would have been obvious to have combined the invention of Illinois and Keen with the flexible arrangement of the antenna as taught by Ghaffari as a possible alternative for one of ordinary skill to rearrange the antenna in such a way that accommodates mechanical deformation and stretching. The Examiner believes this is substantially equivalent to an antenna loop as part of the serpentine interconnect as both would solve the problem of accommodating mechanical deformation and stretching.
Regarding claim 6, the combined invention of Illinois, Keen, and Ghaffari discloses the antenna receives the RF signals wirelessly through inductive coupling with another device (eg. Ghaffari, Para. 400).
Regarding claim 7, the combined invention of Illinois, Keen and Ghaffari discloses the antenna comprises a capacitor to tune the resonance frequency of the antenna (eg. Ghaffari, Para. 400).
Regarding claim 8, the combined invention of Illinois, Keen, and Ghaffari discloses the resonant frequency is about 13.56 megahertz (MHz) (eg. Illinois, Para. 123, near 14 MHz).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792